United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   _____________

                                   No. 99-2204EA
                                   _____________

Linda J. Staggs,                     *
                                     *
             Appellant,              * On Appeal from the United
                                     * States District Court
      v.                             * for the Eastern District
                                     * of Arkansas.
Kenneth S. Apfel, Commissioner,      *
Social Security Administration,      * [Not To Be Published]
                                     *
             Appellee.               *
                                ___________

                           Submitted: June 2, 2000
                               Filed: June 13, 2000
                                   ___________

Before RICHARD S. ARNOLD, BOWMAN, and BEAM, Circuit Judges.
                           ___________

PER CURIAM.

      Linda Staggs appeals the District Court’s1 order affirming the denial of disability
insurance benefits and supplemental security income. We affirm.

       At a hearing before an administrative law judge (ALJ), Staggs testified that she
suffers from fatigue, fibromyalgia, and upper body pain. Her sister testified that Staggs

      1
       The Honorable Jerry W. Cavaneau, United States Magistrate Judge for the
Eastern District of Arkansas, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 636(c).
suffers from depression. Following the hearing, the ALJ found that Staggs’s
fibromyalgia did not meet or equal a listed impairment, and that the medical evidence
did not support a finding of mental disability. Considering the factors set forth in
Polaski v. Heckler, 739 F.2d 1320, 1322 (8th Cir. 1984), the ALJ discounted Staggs’s
subjective complaints of disabling pain, finding them inconsistent with the objective
medical evidence and her daily activities. The ALJ concluded Staggs could not return
to her past relevant work, but retained the ability to perform sedentary work, and was
therefore not disabled.

       We conclude that substantial evidence in the record, including the new evidence
Staggs submitted to the Appeals Council, supports the ALJ’s decision. See Bergmann
v. Apfel, 207 F.3d 1065, 1068 (8th Cir. 2000). First, as to the alleged mental
impairment, the ALJ properly credited one psychologist’s opinion--that Staggs
exaggerates her symptoms and has little difficulty adjusting--over another
psychologist’s opinion--that Staggs suffers from disabling depression--given Staggs’s
failure to allege a disabling mental impairment in her application and to seek mental
health treatment for her depression. See Smith v. Shalala, 987 F.2d 1371, 1375 (8th
Cir. 1993). Second, the ALJ considered Staggs’s impairments in combination. See
Hajek v. Shalala, 30 F.3d 89, 92 (8th Cir. 1994). Third, the ALJ properly discredited
Staggs’s subjective complaints of disabling pain, because her daily activities could be
considered inconsistent with disabling pain, two treating physicians encouraged her to
exercise, and another treating physician placed only a crawling restriction on her. See
Smith, 987 F.2d at 1374 (lack of significant medical restrictions is inconsistent with
claimant’s complaints of disabling pain); Murphy v. Sullivan, 953 F.2d 383, 386 (8th
Cir. 1992) (ability to do housework, cook, drive, grocery shop weekly, and walk to
nearby residences could be seen as inconsistent with debilitating pain). Last, the ALJ
made full and explicit findings regarding Staggs’s residual functional capacity and
properly concluded--after considering the objective medical evidence, the testimony of
the vocational expert, and Staggs’s daily activities--that she could perform sedentary
work. See 20 C.F.R. § 404.1567(a) (1999) (sedentary work); Weiler v. Apfel, 179

                                          -2-
F.3d 1107, 1111 (8th Cir. 1999) (expert testimony in response to hypothetical is
substantial evidence supporting ALJ’s conclusion that significant number of jobs exist
which claimant can perform).

      Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -3-